Per Curiam. The appellant, Larry Darnell Ingram, has filed a motion for belated appeal. His attorney, D. Kirk Joyce, a deputy public defender, states that appellant’s case has been delayed due to recent turnover of attorneys at the Washington County Public Defender’s Office. He explains further that he was assigned appellant’s case after Kent McLemore, another deputy, resigned from the office. According to Mr. Joyce, while the notice of appeal and designation of record was timely filed in appellant’s case, the court reporter did not receive notice to begin transcribing the record. No extensions were sought, and the deadline for filing the record was August 21, 1997. The record was tendered for filing on September 11, 1997.  Because counsel does not admit fault for failing to file the record in a timely manner, we must deny the motion. If the attorney will concede by affidavit that it was his fault that the record was not timely filed, or if other good cause is shown, then the motion will be treated as one for rule on the clerk and will be granted. Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). The attorney is given thirty days from issuance of this per curiam order to respond. Motion denied.